

116 HR 371 IH: Pay Our Protectors Act
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 371IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Biggs introduced the following bill; which was referred to the Committee on AppropriationsA BILLMaking appropriations for certain Federal employees working during the Government shutdown
			 beginning on or about December 22, 2018, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pay Our Protectors Act. 2.Payment of salaries of certain excepted Government employeesThere are appropriated, out of any money in the Treasury not otherwise appropriated, such sums as are necessary to pay, during the period of a lapse in discretionary appropriations beginning on or about December 22, 2018, the salaries and expenses of any officer or employee of the Coast Guard, Customs and Border Protection, Immigration and Customs Enforcement, Transportation and Security Administration, or the E-Verify program who is excepted from the furlough resulting from such lapse.
		